DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordoley et al (“Bordoley”) (US 20160083083 A1).
Re claim 21, Bordoley discloses an aircraft (Fig. 24, 21), comprising: a fuselage (Fig. 24, body); a wing (Fig. 24, wings) coupled to and extending outwardly from the fuselage; a nacelle of an engine (Fig. 24), the nacelle coupled to the wing via a pylon extending downwardly from the wing, the nacelle located below the wing and spaced apart from the fuselage (Fig. 24, engine nacelle below wing coupled by pylon); and a multi-segment chine coupled to the nacelle (Para 0074, “The vortex generator is mounted on a lifting surface 20 of an aircraft 21, for example, but not limited to, the wings, nacelles”), Fig. 13A-13C, 1282) and a second segment (Fig. 13A-13C, 1286) respectively located on the nacelle (20), the first segment oriented along a fore-aft direction (Para 0175, “The axis 1024 is oriented at roughly 20° relative to the direction of the free stream velocity (V) in each embodiment”, with V being roughly oriented along a fore-aft direction of the nacelle; as applicant’s specification states (Para 0107) “the orientation of the fore-aft direction 1708 can exceed the above-described substantially parallel relationship(s) relative to the central axis 1704 of the nacelle 1700 and/or the longitudinal axis of the fuselage of the aircraft”, the examiner interprets this as including 20 degrees relative to the longitudinal axis), the first segment rotatable relative to the nacelle about an axis of rotation (Fig. 13B to 13C shows rotation), the axis of rotation substantially perpendicular to a plane of the first segment defined by an outer mold line of the first segment (axis of rotation runs in-out of Fig. 13B, the axis being perpendicular to outer mold line of segment 1282 as defined by the outline of the segment as viewed in Fig. 13B), the second segment fixedly coupled to the nacelle such that the second segment is stationary relative to the nacelle (1286 is fixed to 20 by bond 1072), the second segment extending outwardly from an outer surface of the nacelle (1286 extends outwardly from 20 as it protrudes from the surface), the second segment oriented along the fore-aft direction (as described above for the first segment), the second segment substantially coplanar with the first segment (Fig. 13C segments are coplanar by laying in the same plane).  
Re claim 23, Bordoley discloses the aircraft of claim 21, wherein the first segment is rotatable between a deployed position (Fig. 13B, 1282 deployed) and a stowed position (Fig. 13C, 1282 stowed), the stowed position angularly displaced from the deployed position (Fig. 13B to 13C shows angular displacement).
Re claim 26, Bordoley discloses the aircraft of claim 23, wherein the multi-segment chine is configured to: generate a first vortex when the first segment is in the deployed position (the chine would generate a vortex by being subjected to a stream of fluid while in the deployed position); and generate a second vortex when the first segment is in the stowed position (the chine would generate a vortex by being subjected to a stream of fluid while in the stowed position), the second vortex differing from the first vortex (by nature of the differing positions of the segment, the vortices would be different).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-3, 5, 8-13, 15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As stated in the non-final of 5/14/2021, the limitation of the portion of the first segment that is retracted inwardly from the outer surface, now present in the independent claims, would not be an obvious modification in view of the art known to the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, Bordoley discloses the limitations of parent claim 21, as discussed above. However, Bordoley fails to disclose that the first segment is a leading segment of the multi-segment chine, and the second segment is a trailing segment of the multi-segment chine. Based on the art known to the examiner it would not have been obvious to arrive at the claimed invention.
Regarding claim 24, Bordoley discloses the limitations of parent claims 21 and 23, as discussed above. However, Bordoley fails to disclose the particulars of the slot and that the first segment is rotatable within the slot. One of ordinary skill in the art would not have been motivated to place the chine of Bordoley in a slot as described in the claimed invention.
Regarding claim 25, Bordoley discloses the limitations of parent claims 21 and 23, as discussed above. However, Bordoley fails to disclose that a portion of the first segment is retracted inwardly from the outer surface. The examiner is interpreting this as being retracted below the level of the outer surface of the nacelle. Based on the art known to the examiner it would not have been obvious to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642